                        E-FILED 2020 FEB 11 11:01 AM LINN - CLERK OF DISTRICT COURT




                                         IN THE IOWA DISTRICT COURT FOR LINN COUNTY


  NICHOLAS THOMSON,

              Plaintiff,
                                                                                              Case No. ________________
  v.

  INTERNATIONAL PAPER CO. and LEON
  HOSPODARSKY, Individually and in his Corporate                                                  ORIGINAL NOTICE
  Capacities,

              Defendants.


TO THE ABOVE-NAMED DEFENDANTS:

            You are hereby notified that there is now on file in the office of the Clerk of the above court a
Petition in the above-entitled action, a copy of which is attached hereto (along with copies of any
documents filed with it). The Plaintiff’s attorneys are Melissa C. Hasso and Emily E. Wilson of the law firm
of Sherinian & Hasso Law Firm, whose address is 521 E. Locust Street, Suite 300, Des Moines, Iowa 50309,
and whose phone number is 515-224-2079.
            This case has been filed in a county that utilizes electronic filing. General rules and
information on electronic filing are contained in Iowa Court Rules Chapter 16. Information regarding
requirements related to the protection of personal information in court filings is contained in Iowa Court
Rules Chapter 16, Division VI. You must serve a motion or answer within 20 days after service of this
Original Notice upon you by using the Iowa Judicial Branch Electronic Document Management System
(EDMS) at www.iowacourts.state.ia.us/efile, unless you obtain from the court an exemption from
electronic filing requirements. If you do not file your appearance, motion or answer within 20
days from the date you are served with this Original Notice, judgment by default will be rendered
against you for the relief demanded in the application.
                                                          Linn County Clerk of Court
                                                            51 Third Avenue Bridge
                                                            Cedar Rapids, IA 52401
                                                                (319) 398-3411

NOTE: The attorney who is expected to represent the Defendants should promptly advise Plaintiff of this
notice.
If you require the assistance of auxiliary aids or services to participate in court because of a disability, immediately call your district ADA
Coordinator at 1-641-421-0990 (If you are hearing impaired, call Relay Iowa TTY at 1-800-735-2942).



                                                                                                                                             EXHIBIT
              Case 1:20-cv-00037-KEM Document 1-1 Filed 03/16/20 Page 1 of 2                                                                      A
                  E-FILED 2020 FEB 11 11:16 AM LINN - CLERK OF DISTRICT COURT




STATE OF IOWA JUDICIARY                                                      Case No.   LACV094945
                                                                             County     Linn
Case Title    NICHOLAS THOMSON VS INTERNATIONAL PAPER CO ET AL

    THIS CASE HAS BEEN FILED IN A COUNTY THAT USES ELECTRONIC FILING.
Therefore, unless the attached Petition and Original Notice contains a hearing date for your appearance, or unless you obtain an
exemption from the court, you must file your Appearance and Answer electronically.

You must register through the Iowa Judicial Branch website at http://www.iowacourts.state.ia.us/Efile and obtain a log in and
password for the purposes of filing and viewing documents on your case and of receiving service and notices from the court.

FOR GENERAL RULES AND INFORMATION ON ELECTRONIC FILING, REFER TO THE IOWA COURT RULES CHAPTER
16 PERTAINING TO THE USE OF THE ELECTRONIC DOCUMENT MANAGEMENT SYSTEM:
http://www.iowacourts.state.ia.us/Efile

FOR COURT RULES ON PROTECTION OF PERSONAL PRIVACY IN COURT FILINGS, REFER TO DIVISION VI OF IOWA
COURT RULES CHAPTER 16: http://www.iowacourts.state.ia.us/Efile




Scheduled Hearing:




If you require the assistance of auxiliary aids or services to participate in court because of a disability, immediately call your district
ADA coordinator at (319) 398-3920 . (If you are hearing impaired, call Relay Iowa TTY at 1-800-735-2942.)

Date Issued    02/11/2020 11:16:15 AM




District Clerk of Linn                       County

/s/ Breauna Emanuel



        Case 1:20-cv-00037-KEM Document 1-1 Filed 03/16/20 Page 2 of 2
